UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4631
GIDEON X. MELVIN,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                             (CR-00-110)

                      Submitted: February 5, 2003

                      Decided: February 24, 2003

  Before WILKINS, Chief Judge, GREGORY, Circuit Judge, and
              HAMILTON, Senior Circuit Judge.



Affirmed in part and dismissed in part by unpublished per curiam
opinion.


                             COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Anne Margaret Hayes, Assistant United States Attorney,
Michael Gordon James, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.
2                       UNITED STATES v. MELVIN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   In a previous appeal, this court affirmed Gideon X. Melvin’s con-
viction for possession of a firearm by a convicted felon in violation
of 18 U.S.C. § 922(g)(1) (2000), vacated his sentence, and remanded
the case to the district court with instructions to reconsider Melvin’s
motion for a downward departure. On remand, the district court again
denied Melvin’s motion and imposed a 262-month sentence. Melvin
appeals. His counsel filed a brief pursuant to Anders v. California,
386 U.S. 738, 744 (1967), stating that there were no meritorious
issues for appeal, but asserting that the district court erred in denying
the motion for a downward departure because Melvin’s criminal his-
tory category over-represented the seriousness of his criminal history.
Melvin was informed of his right to file a pro se brief, but has not
done so. Because our review of the record discloses no reversible
error, we affirm in part and dismiss in part.

   Where the sentencing court was aware of its authority to depart and
simply declined to do so, we lack authority to review its decision. See
United States v. Edwards, 188 F.3d 230, 238-39 (4th Cir. 1999);
United States v. Bayerle, 898 F.2d 28, 31 (4th Cir. 1990). Here, the
district court acknowledged that it had authority to depart, but con-
cluded that a departure was not warranted in this case. We lack
authority to review this decision and therefore dismiss this portion of
the appeal.

   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Melvin’s sentence. This court requires that counsel inform his client,
in writing, of his right to petition the Supreme Court of the United
States for further review. If the client requests that a petition be filed,
but counsel believes that such a petition would be frivolous, then
counsel may move in this court for leave to withdraw from represen-
                      UNITED STATES v. MELVIN                       3
tation. Counsel’s motion must state that a copy thereof was served on
the client. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                       AFFIRMED IN PART; DISMISSED IN PART